Smith, J. The bill in this case alleged that the plaintiff was the owner, by inheritance, of one undivided fifth part of a tract of land in Benton county, which had been forfeited to the State for the non-payment of the taxes for the year 1876 ; that the same, not having been redeemed, was, in 1879, conveyed to theStato by the clerk of that county, and the State, in the same year, sold and conveyed it to one Bates,. from whom the defendant derived his title. Copies of the title deeds of the plaintiff’s father and of the other conveyances referred to in the bill were exhibited. The plaintiff further alleged that, at the date of said forfeiture, and at the date of filing his bill, he was an infant within the age of twenty-one years ; and that, prior to the commencement of this suit, he had tendered to the defendant the price paid by Bates on his purchase from the State, and all subsequent taxes and the fee paid the Commissioner of the State Lands and the value of all improvements made upon said land since said purchase, together with interest on these several sums at the rate of ten per cent, per annum from the time they had been respectively paid, and the same had been refused. The amount so tendered was brought into court. And the prayer was that the plaintiff might be permitted to redeem his interest in the premises.  Tax Sales When infant own-c. r may redeem." To this bill a general demurrer was overruled; and the defendant refusing to answer, the court decreed redemption and the cancellation of the defendant’s title to the extent of one fifth part of the land upon payment of the redemption money, the amount of which was ascertained by the decrees. The defendant has appealed. And the contention of his counsel is, that after the State has disposed of forfeited lands the title of the former owner is extinguished, and an infant can not follow his land into the hands of a purchaser. Sec. 5197 of Gantt's Digest gives to minors the privilege of redeeming their lauds, which have been sold for taxes, at any time within two years after they become of age. And by sec. 5206 it is provided that, for the purpose of invalidating or defeating a tax title, it may be shown the land was the property of a minor. This right to redeem has been distinctly recognized by the Act of March 6th, 1877, (Acts of 1877, p. 29,) and by two acts passed on the • fourteenth of March, 1879, (Acts of 1879, p. 69, secs. 2 and 3; p 72, sec. 10.) The statute conferring the rignt of redemption was in force when Bates acquired his title. Its meaning is not doubtful. The purchaser at a tax sale takes a defeasible title. If the land belonged to a minor it is subject to redemption at any time during his minority and for two years after he attains his majority. Upon a review of all the legislation upon this subject, we conclude that, so far as the right of redemption is concerned, it makes no difference whether the State, or an individual,. becomes the purchaser of lands sold for taxes. Nor can any subsequent alienation of the land by a purchaser defeat the right. The Act of March 6, 1877, and the amendatory Act of March 14, 1879, above referred to, provide for the manner in which minors and others laboring under disabilities shall redeem their forfeited lands before the State has disposed of the same. It is to be by sworn petition for redemption filed in the office of the Commissioner of State Lands. But the provisions of the acts are expressly restricted to cases-in which the State has not already parted with its interest. After a sale and conveyance by the State the Commissioner would have no further power over the land and it would be nugatory to apply to him for any relief. No statute with which we are acquainted has prescribed the mode by which redemption is to be effected after a deed has been made to an individual, either upon purchase at the original tax sale, or upon purchase from the State after the laud has come into the office of the Land Commissioner. Under such circumstances it becomes the duty of the courts to mould the remedy so as to give effect to the right. And no better course for the purpose of accomplishing justice to all parties in interest occurs to us than the course which was pursued here. The plaintiff tendered to the present holder of the tax title the amount he considered to be necessary to redeem and followed up its refusal by a bill in equity, bringing the money into court. Chancery is an appropriate forum for adjusting the conflicting rights and equities of the parties. Affirmed.